Whitfield, C. J.,
delivered the opinion of the court.
There is no more reason why circumstantial evidence should not be sufficient to establish the fact that a fire was caused by sparks from a railroad locomotive, and that it was so caused negligently, than that it should not be sufficient to establish any other fact susceptible of proof in that way. The damages were the natural and direct consequence of the negligent act of the defendant in setting the fire. This court has held that proof of such fire and damage from it makes out a prima facie *437case. Louisville, etc., Ry. Co. v. Natchez, etc., R. R. Co., 67 Miss., 399, s.c. 7 South., 350. The defendant did not meet this burden of explanation and exculpation. This court is also committed to the doctrine that the owner of property destroyed by'such a fire, though his property be not on land adjoining the railway, and is only reached by the fire after it has burned its way across the land or buildings of another, can recover for such loss against the railroad company (Tribette v. Illinois, etc., R. R. Co., 71 Miss., 212, s.c. 13 South., 899): and it is the well-settled doctrine, according to the overwhelming weight of modern authority. Among many cases, see Railroad Co. v. Williams, 131 Ind., 30, s.c. 30 N. E., 696; Poeppers v. Railroad Co., 67 Mo., 715. We have carefully read the opinion of Haight, J., in Hoffman v. King, 160 N. Y., 618, s.c. 55 N. E., 401, s.c. 73 Am. St. Rep., 715, s.c. 46 L. R. A., 672, as well as the opinion of the two dissenting justices, and regard the dissenting opinion as much the more accurate statement of the law. In that case the fire had burned two days, and passed over more than two miles of country before reaching the plaintiff’s land. We do not mention these facts, however, as determinative, for in the true logical view, neither time nor distance, nor both, are conclusive of the remoteness of the damages, but are proper elements to be looked to in the particular circumstances of each case in arriving at a conclusion as to whether the damages are, ■ in any given case, the proximate or remote consequence of the defendants act.

Affirmed.